Exhibit 10.12

EXECUTION COPY

SECURITY AGREEMENT

THIS SECURITY AGREEMENT, dated as of June 28, 2018 (as may be amended from time
to time, this “Agreement”), by MIDWEST HOLDING INC., a Nebraska corporation (the
“Borrower”), whose primary business address is 2900 South 70th Street, Lincoln,
Nebraska 68506, in favor of XENITH HOLDINGS LLC, a Delaware limited liability
company (the “Lender”).

W I T N E S S E T H:

WHEREAS, pursuant to the Loan, Convertible Preferred Stock and Convertible
Senior Secured Note Purchase Agreement dated as of May 9, 2018, by and between
the Borrower and the Lender, as may be amended from time to time (the “Purchase
Agreement”), the Lender has extended a loan to Borrower subject to the terms and
conditions set forth therein, which financings are evidenced by the Notes (as
defined in the Purchase Agreement);

NOW, THEREFORE, in consideration of the agreements and covenants herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Definitions.

(a) Capitalized terms used herein without definition are used as defined in the
Purchase Agreement, and to the extent not defined therein, as defined in the UCC
have the meanings given to them in the UCC (such meanings to be equally
applicable to both the singular and plural forms of the terms defined).

(b) The following terms shall have the following meanings:

“Collateral” has the meaning set forth in Section 2.1

“Event of Default” means any event of default as set forth in each Note, unless
consented to in accordance with the terms therein, which are specifically
incorporated herein by this reference.

“Loan Documents” means this Agreement, the Purchase Agreement, the Notes and
every other document evidencing, securing or relating to the Notes.

“Obligations” means any and all present and future obligations owing by Borrower
to the Lender governed or evidenced by this Agreement and the other Loan
Documents whether or not for the payment of money, whether or not evidenced by
any note or other instrument, whether direct or indirect, absolute or
contingent, due or to become due, joint or several, primary or secondary,
liquidated or unliquidated, secured or unsecured, original or renewed or
extended, whether arising before, during or after the commencement of any
bankruptcy case in which Borrower is a debtor (specifically including interest
accruing after the commencement of any bankruptcy, insolvency or similar
proceeding with respect to Borrower, whether or not a claim for such
post-commencement interest is allowed), including but not limited to any
obligations arising pursuant to letters of credit or acceptance transactions or
any other financial accommodations.

--------------------------------------------------------------------------------



“Person” means and includes any individual, any partnership, any corporation,
any business trust, any joint stock company, any limited liability company, any
unincorporated association or any other entity and any domestic or foreign
national, state or local government.

“UCC” means the Uniform Commercial Code as the same may from time to time be in
effect in the State of Nebraska; provided, however, in the event, by reason of
mandatory provisions of law, any and all of the attachment, perfection or
priority of the security interest of the Lender in and to the Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than Nebraska, the term “UCC” shall mean the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions relating to
such attachment, perfection or priority and for purposes of definitions related
to such provisions; provided, further, that the term “UCC” shall include Article
9 thereof as in effect on the date hereof.

ARTICLE II

CREATION OF SECURITY INTEREST

Section 2.1. Grant of Security Interest. Borrower does hereby unconditionally
and irrevocably grant, assign, pledge, convey, transfer, deliver, set over and
grant unto Lender successors and assigns, as security for Borrower’s complete
and timely payment and performance of the Obligations, a valid, continuing first
priority security interest in all of the issued and outstanding ALSC Common
Shares owned by Borrower and the stock certificate evidencing such ALSC Common
Shares (the “Collateral”) under the Uniform Commercial Code of the State of
Nebraska (being the state in which Borrower is organized). Borrower hereby
further grants to Lender all rights in the Collateral as are available to a
secured party of such collateral under the Uniform Commercial Code of the State
of Nebraska and, concurrently herewith, authorizes Lender or any other person on
Lender’s behalf to file or record in the State of Nebraska and in any other
applicable jurisdiction such financing statements and such other continuations
or other instruments and documents as Lender may deem necessary, sufficient or
advisable to perfect or maintain or continue perfection or priority of its
interests in the Collateral, and hereby authorizes, ratifies and approves any
such filing or recording made prior to the execution and delivery hereof. The
Collateral also includes the proceeds of any and all property described as being
part of the Collateral, as well as any renewal of, replacements of, or
substitutions for such Collateral. The proceeds shall be deemed to include any
and all property that may be distributed to Borrower in its capacity as a
shareholder upon any liquidation or dissolution of the Borrower. Borrower shall
take such actions as may be reasonably requested by Lender to effect or continue
the perfection of the security interest of Lender in the Collateral and any
proceeds of any and all Collateral, including the execution and delivery of
collateral assignments of such proceeds or the delivery to Lender of any
promissory notes or other loan documents. Borrower will not amend or terminate
any financing statement naming Lender as secured party except upon written prior
authorization of Lender.

2

--------------------------------------------------------------------------------



Section 2.2. Duration of Security Interest. The Lender’s security interest in
the Collateral shall continue until the payment in full and the satisfaction of
all Obligations, whereupon such security interest shall automatically terminate.
Lender shall promptly execute such further documents and take such further
actions as may be reasonably necessary to make effective the release
contemplated by this Section 2.2, including duly authorizing and delivering
termination statements for filing in all relevant jurisdictions under the UCC.

Section 2.3. Location and Possession of Collateral. The Collateral is and shall
remain in the possession of Lender and its location and safekeeping shall be
maintained by the Lender. Upon payment in full and the satisfaction of all
Obligations, the Collateral shall be returned to the Borrower within five (5)
Business Days.

Section 2.4. Voting Rights. So long as no Event of Default has occurred and is
continuing, Borrower shall be entitled to exercise any and all voting rights
and/or consensual rights and powers relating or pertaining to the Collateral or
any part thereof for any purpose not inconsistent with the terms of this
Agreement or the other Loan Documents; provided, however, that Borrower shall
not exercise or refrain from exercising any such right or power if such action
would (i) impair any Collateral; (ii) be inconsistent with any Loan Documents;
or (iii) result in an Event of Default. If an Event of Default has occurred and
is continuing, the right of Borrower to exercise the voting and/or consensual
rights and powers pursuant to the immediately-preceding sentence shall cease at
the option of Lender, and all such rights shall thereupon automatically become
vested in Lender who shall have the sole and exclusive right and authority to
exercise such voting and/or consensual rights and powers, but Lender shall have
no duty to exercise any of the aforesaid rights, privileges or options and shall
not be responsible for the failure to do so or delay in doing so. The exercise
by Lender of any of its rights and remedies under this paragraph shall not be
deemed a disposition of collateral under Article 9 of the Uniform Commercial
Code nor an acceptance by Lender of any of the Collateral in satisfaction of the
Obligations.

Section 2.5. Delivery of Additional Documentation Required. Borrower shall from
time to time execute and deliver to Lender, at the request of Lender, all
financing statements and other documents Lender may reasonably request, in form
satisfactory to Lender, to perfect and continue the Lender’s perfected security
interests in the Collateral and in order to consummate fully all of the
transactions contemplated under the Loan Documents.

Section 2.6. Proceeds of Collateral. Following the occurrence and during the
continuance of an Event of Default, upon the written notice of Lender, all
proceeds from the Collateral shall be immediately delivered to Lender and Lender
may apply such proceeds and payments to any of the Obligations in such order as
Lender may decide in Lender’s sole discretion.

3

--------------------------------------------------------------------------------



ARTICLE III

DEFAULT

Section 3.1. Lender’s Rights on Event of Default. If an Event of Default shall
have occurred and be continuing:

(a) Lender, without any other notice to or demand upon Borrower, shall have in
any jurisdiction in which enforcement of this Agreement is sought, the rights
and remedies of a secured party under the UCC and any additional rights and
remedies that may be provided to a secured party in any jurisdiction in which
any of the Collateral is located or deemed located, including the right to take
possession of the Collateral. Borrower waives any and all rights that it may
have to a judicial hearing in advance of the enforcement of any of Lender's
rights and remedies hereunder, including, without limitation, its right
following an Event of Default to take immediate possession of the Collateral and
to exercise its rights and remedies with respect thereto;

(b) Lender shall be entitled to exercise any and all rights and remedies of
Borrower under or in connection with the Collateral, or otherwise in respect of
the Collateral, including without limitation, exercise any and all voting,
consensual and other rights with respect to any Collateral;

(c) Lender’s rights and remedies under this Agreement, the other Loan Documents
and all other agreements contemplated hereby and thereby shall be cumulative.
Lender shall have all other rights and remedies not inconsistent herewith as
provided under the UCC, by law, or in equity. No exercise by Lender of one right
or remedy shall be deemed an election, and no waiver by Lender of any Event of
Default on Borrower’s part shall be deemed a continuing waiver. No delay by
Lender shall constitute a waiver, election, or acquiescence by it;

(d) If Lender shall have proceeded to enforce any right under this Agreement or
any other of the Loan Documents by foreclosure, entry or otherwise, and such
proceedings shall have been discontinued or abandoned for any reason or shall
have been determined adversely, then and in every such case (unless otherwise
ordered by a court of competent jurisdiction), Lender shall be restored to its
former position and rights hereunder with respect to the Collateral subject to
the security interest created under this Agreement; and

Borrower hereby waives and releases to the fullest extent permitted by law any
right or equity of redemption with respect to the Collateral and all rights, if
any, of marshalling the Collateral and any other security for the Obligations or
otherwise. The Lender shall not be liable for failure to collect or realize upon
any or all of the Collateral or for any delay in so doing nor shall it be under
any obligation to take any action with regard thereto.

Section 3.2. Rights Cumulative; Waivers. All rights, remedies and powers granted
to Lender hereunder are irrevocable and cumulative, and not alternative or
exclusive, and shall be in addition to all other rights, remedies and powers
given hereunder, or in or by any other instrument, or available in law or
equity. Lender’s knowledge at any time of any breach of, or non-compliance with,
any representations, warranties, covenants or agreements hereunder shall not
constitute or be deemed a waiver of any of such rights or remedies hereunder,
and any waiver of any default shall not constitute a waiver of any other
default. Notwithstanding any foreclosure on any item of Collateral by Lender as
permitted under this Agreement, Borrower shall remain liable for any deficiency.
All amounts realized by Lender in furtherance of its rights to foreclose upon
the Collateral shall be applied to all costs of the action and all costs of
enforcement or interpretation of this Agreement, including any court costs,
legal or expert fees and filing fees.

4

--------------------------------------------------------------------------------



ARTICLE IV

MISCELLANEOUS

Section 4.1. Representation and Warranties of Borrower. The representations and
warranties of the Borrower set forth in the Purchase Agreement are specifically
incorporated herein by this reference.

Section 4.2. Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in any number of counterparts, each of
which shall be an original, but all of which together shall be deemed to
constitute one instrument.

Section 4.3. Amendments. No other agreements will be effective to change, modify
or terminate this Agreement in whole or in part unless such agreement is in
writing and duly executed by the party to be charged except as expressly set
forth herein.

Section 4.4. Expenses. Borrower will pay all reasonable out-of-pocket expenses
of Lender on demand (including, without limitation, expenses of legal counsel
for Lender) related to the enforcement, protection and defense of the rights of
Lender in and to the Collateral, and any reasonable expenses relating to
extensions, amendments, waivers or consents pursuant to the provisions hereof,
or any related agreements and documents or relating to agreements with other
creditors, or termination of this Agreement (collectively, the “Expenses”).

Section 4.5. Governing Law. This Agreement and all actions arising out of or in
connection with this Agreement and exhibits hereto shall be governed by and
construed in accordance with the laws of the State of Nebraska, without regard
to the conflicts of law provisions of the State of Nebraska or of any other
state.

Section 4.6. Notices. All notices, requests, demands, claims or other
communications hereunder will be in writing and shall be deemed duly given if
(and then three Business Days after) it is sent by registered or certified mail,
return receipt requested, postage prepaid, and addressed to the intended
recipient as set forth below:

If to Lender:       Xenith Holdings LLC 1075 Old Post Road Bedford, NY 10506
Attention: A. Michael Salem

5

--------------------------------------------------------------------------------




with a copy to:       Kutak Rock LLP 1650 Farnam Street Omaha, NE 68133
Attention: Anthony Scioli, Esq. Fax: (402) 346-1148     If to Borrower: Midwest
Holding Inc. 2900 South 70th Street Lincoln, NE 68506 Attention: Mark A. Oliver
Fax: (402) 489-8295     with a copy to: Jones & Keller, P.C. 1999 Broadway,
Suite 3150 Denver, CO 80202 Attention: Reid A. Godbolt, Esq. Fax: (303) 573-8133

Borrower or Lender may send any notice, request, demand, claim or other
communication hereunder to the intended recipient at the address set forth above
using any other means (including personal delivery, expedited courier, messenger
service, telecopy, ordinary mail or electronic mail), but no such notices,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient.
Company or Holder may change the address to which notices, requests, demands,
claims and other communications hereunder are to be delivered by giving the
other party notice in the manner herein set forth

Section 4.7. Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties hereto with regard to the
subject matter hereof and thereof.

Section 4.8. Validity. If any provision of this Agreement shall be judicially
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

Section 4.9. Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED
BY LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING
ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT AND ANY OTHER
TRANSACTION CONTEMPLATED HEREBY OR THEREBY. THIS WAIVER APPLIES TO ANY ACTION,
SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE.

[Signature Page Follows]

6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.

MIDWEST HOLDING INC., as Borrower     By:    /s/ Mark A. Oliver Mark A. Oliver,
Chief Executive Officer

ACCEPTED AND AGREED
as of the date first above written:

XENITH HOLDINGS LLC, as Lender

By: VESPOINT LLC, its managing member     By:   /s/ Michael W. Minnich Michael
W. Minnich, Co-Chief Executive Officer

[SIGNATURE PAGE TO SECURITY AGREEMENT]

--------------------------------------------------------------------------------